Nunez, J. (dissenting).
I find no abuse of discretion by the Family Court. Respondent is providing very substantial support, schooling and other needs of the child pursuant to an *63agreement with the mother. It is not shown, or even alleged, that the amount paid by respondent is inadequate to support the child at a level in accord with his father’s financial capacity to pay. Judge Caputo’s finding that no special circumstances exist is supported by the record. I would affirm.
Markewich, J. P., Murphy and Lane, JJ., concur with Lupiano, J.; Nunez, J., dissents in an opinion.
Order, Family Court of the State of New York, New York County, entered August 28, 1975, denying the petitioner mother’s application for an examination before trial of the respondent father, reversed, on the law and the facts, without costs and without disbursements, and the application granted.
Settle order on notice.